Citation Nr: 0414668	
Decision Date: 06/08/04    Archive Date: 06/23/04

DOCKET NO.  96-43 405	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disability.


REPRESENTATION

Veteran represented by:	Catholic War Veterans of the 
U.S.A.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel


INTRODUCTION

The veteran served on active duty from August 1968 to August 
1970 and from January 1980 to September 1991.  He served in 
the Southwest Asia theater of operations during the Persian 
Gulf War from October 1990 to April 1991.

This matter comes to the Board of Veterans' Appeals (Board) 
from a June 1996 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO).  In that rating 
decision the RO denied entitlement to service connection for 
a psychiatric disorder, and denied entitlement to a total 
rating based on unemployability.  The veteran perfected an 
appeal of that decision.

In a September 2003 rating decision the RO granted service 
connection for post-traumatic stress disorder (PTSD).  The 
Board finds, therefore, that the issue of entitlement to 
service connection for a psychiatric disorder has been 
resolved, and is no longer within the Board's jurisdiction.

This appeal is remanded to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

If the schedular rating is less than total, a total 
disability evaluation can be assigned based on individual 
unemployability if the veteran is unable to secure or follow 
a substantially gainful occupation as a result of service-
connected disability, provided that the veteran has one 
service-connected disability rated at 60 percent or higher; 
or two or more service-connected disabilities, with one 
disability rated at 40 percent or higher and the combined 
rating is 70 percent or higher.  The existence or degree of 
non-service connected disabilities will be disregarded if the 
above-stated percentage requirements are met and the 
evaluator determines that the veteran's service-connected 
disabilities render him incapable of substantially gainful 
employment.  38 C.F.R. § 4.16(a) (2003).  

All veterans who are shown to be unable to secure and follow 
a substantially gainful occupation by reason of service-
connected disability shall be rated totally disabled.  If the 
veteran is unemployable due to service-connected disability, 
and the percentage requirements of 38 C.F.R. § 4.16(a) are 
not met, the case should be submitted to the Director of the 
Compensation and Pension Service for consideration of an 
extra-schedular rating.  38 C.F.R. § 4.16(b) (2003).  

The veteran's service-connected disabilities currently 
consist of the following: PTSD, rated as 50 percent 
disabling; and foot fungus, a macular hole in the right eye, 
and lichen simplex chronicus, each rated as 10 percent 
disabling.  His combined rating is, therefore, 60 percent.  
See 38 C.F.R. § 4.25 (2003).

The medical evidence shows that the veteran has received 
treatment for psychiatric problems since at least January 
1996 with the diagnoses of pedophilia, a major depressive 
disorder, a paranoid personality disorder, a schizotypal 
personality disorder, an adjustment disorder with depressed 
mood, a psychotic disorder not otherwise specified, 
schizophrenia, and dysthymia.  The evidence also indicates 
that he has been unemployed since 1992 primarily due to his 
psychiatric symptoms.  He initially claimed entitlement to 
service connection for a psychiatric disorder in February 
1996, at which time his psychiatric diagnoses consisted of a 
major depressive disorder, pedophilia, and a schizotypal 
personality disorder.  Because the evidence did not show that 
any of those impairments were related to service, in June 
1996 the RO denied entitlement to service connection for a 
psychiatric disorder.

In February 2000 the veteran claimed entitlement to service 
connection for PTSD.  He asked the RO to obtain his treatment 
records from the Bronx VA medical center (MC) to substantiate 
that claim.  Those records reveal that he underwent multiple 
evaluations for PTSD from March 1996 to August 1997, which 
resulted in the determinations that he did not have PTSD.  
Although he did demonstrate some symptoms of PTSD, those 
symptoms were attributed to post-service trauma.  In 
September 1998 the only relevant symptom he reported 
consisted of occasional nightmares, which was not sufficient 
to support a diagnosis of PTSD.  In August 1999 he was 
seeking employment that would not interfere with his receipt 
of Social Security disability benefits, and his psychiatrist 
found no barriers to him obtaining employment.  He continued 
to report no significant symptoms of a psychiatric disorder, 
and discontinued psychiatric treatment in March 2000.  He was 
then enrolled in college.  

The RO provided him a VA psychiatric examination in March 
2002 in order to determine whether he had PTSD.  That 
examination resulted in a diagnosis of PTSD, which the 
examiner found to be related to the veteran's service in the 
Persian Gulf War.  Although the examiner reviewed the 
veteran's medical records in conjunction with the 
examination, the examiner did not make any reference to the 
prior psychiatric diagnoses, or provide any explanation for 
the change in the diagnosis.  The examiner referenced VA 
treatment records showing that the veteran had been given the 
diagnosis of PTSD sometime in 2001, and the veteran submitted 
a September 2002 report from his VA psychiatrist reflecting a 
diagnosis of PTSD.  Although the medical evidence indicates 
that the diagnosis of PTSD was not established until 2001, 
the RO granted service connection for PTSD effective in 
February 1996, when the veteran initially claimed entitlement 
to service connection for a psychiatric disorder.

The VA examiner in March 2002 provided the opinion that 
although the veteran has PTSD and has been unemployed since 
1992, the unemployment was not due to PTSD.  He found that 
the veteran's failure to obtain employment was related to a 
bad experience he had while working in 1992, not any incident 
of service.  The examiner did not otherwise distinguish the 
symptoms of PTSD from any other psychiatric impairment, 
including the documented personality disorders.

Although the available evidence indicates that the veteran 
has received ongoing treatment for his psychiatric symptoms 
since 2001, including a hospitalization for PTSD in May 2002, 
none of his VA treatment records since March 2001 have been 
associated with the claims file.  That evidence is relevant 
in determining whether he is unemployable due to the 
manifestations of his service-connected disabilities.  In 
addition, documents in the claims file indicate that he has 
received assistance from the VA Vocational Rehabilitation and 
Counseling Service (VR & C).  Information in the VR & C file 
is also relevant in evaluating the veteran's employability.  

Furthermore, the available evidence indicates that the 
veteran has received disability benefits from the Social 
Security Administration (SSA).  A copy of the SSA decision, 
as well as the medical evidence relied upon in reaching that 
decision, are relevant to the issue of whether the veteran is 
incapable of substantially gainful employment due to his 
service-connected disabilities, and should be considered by 
the Board in determining the merits of his appeal.  See 
Masors v. Derwinski, 2 Vet. App. 181 (1992).  Although the 
veteran submitted some of the records pertaining to his SSA 
claim in 1997, it does not appear that all of the relevant 
records were submitted.  In addition, any disability 
evaluations conducted by SSA since 1997 have not been 
considered.

For these reasons the Board finds that remand of the case is 
required.  Accordingly, the case is remanded to the RO for 
the following:

1.  The RO must review the claims file 
and ensure that any notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (VCAA) and its implementing 
regulations, court decisions, and VA 
directives is completed.  

2.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for a psychiatric 
disorder since March 2001.  After 
securing any necessary release, the RO 
should obtain copies of such records that 
are not in file.  Specifically, the RO 
should obtain the veteran's treatment 
records from the Bronx VAMC.  If the RO 
is not able to obtain the identified 
records, the claims file should be 
documented to that effect and the veteran 
so notified.

3.  The RO should obtain the veteran's VR 
& C folder and associate it with the 
claims file.

4.  The RO should obtain from the SSA the 
records pertinent to the veteran's claim 
for Social Security disability benefits 
as well as the medical records relied 
upon concerning that claim.

5.  If the above-requested development 
results in the finding that the veteran 
is unemployable due to his service-
connected disabilities, and if his 
service-connected disabilities do not 
meet the percentage requirements of 
38 C.F.R. § 4.16(a), the case should be 
referred to the Director of the 
Compensation and Pension Service for 
consideration of an extra-schedular 
rating.

6.  After undertaking any additional 
development deemed appropriate in 
addition to that requested above, the RO 
should re-adjudicate the issue on appeal.  
If the benefit sought on appeal remains 
denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case and be 
given the opportunity to respond.

The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans 

Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).




	                  
_________________________________________________
	Kathy A. Banfield
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


